                                            Case 3:20-mc-80092-LB Document 6 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     POWERMAT TECHNOLOGIES, LTD.,                        Case No. 20-mc-80092-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13             v.
                                                                                             Re: ECF No. 1, 2, & 3
                                  14     BELKIN INTERNATIONAL INC.,
                                  15                    Defendant.

                                  16

                                  17      Non-party Daren Orzechowski moved to quash the defendant’s subpoena. Mots. – ECF Nos. 1,

                                  18   2 & 3. The court denies the motion without prejudice and orders the parties to comply with the

                                  19   dispute procedures in the undersigned’s standing order (attached). The procedures in it require,

                                  20   among other things, that if a meet-and-confer by other means does not resolve the parties’ dispute,

                                  21   lead counsel for the parties must meet and confer in person (if counsel are local) and then submit a

                                  22   joint letter brief with information about any unresolved disputes. The letter brief must be filed

                                  23   under the Civil Events category of “Motions and Related Filings > Motions – General > Discovery

                                  24   Letter Brief.” After reviewing the joint letter brief, the court will evaluate whether future

                                  25   proceedings are necessary, including any further briefing or argument.

                                  26      IT IS SO ORDERED.

                                  27      Dated: June 4, 2020                         ______________________________________
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 20-mc-80092-LB
